Order entered December 2, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01678-CR

                       CHARLES RICHARD VANDIVER, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-56764-M

                                           ORDER
       On October 3, 2013, this Court ordered appellant’s attorney Valencia Bush to give

appellant copies of the record so that he may prepare a response to the Anders brief filed by

counsel. The Court now has before it appellant’s November 26, 2013 motion for an extension of

time to file his response. In the motion, appellant states that counsel did not give him a copy of

the exhibit volume of the reporter’s record or a copy of the supplemental clerk’s record that

counsel refers to in the Anders brief. Appellant also states that he has not received a record of

the November 28, 2012 pretrial proceedings.

       The record before the Court does not contain a pretrial hearing from November 28, 2012.

Volume 2 of the reporter’s record begins with a pretrial hearing conducted before voir dire began
on December 4, 2013. Accordingly, we DENY appellant’s motion to the extent he seeks a

record from November 28, 2012.

       We GRANT the remainder of the motion as follows:

       We ORDER appellate counsel Valencia Bush to provide appellant with copies of the

supplemental clerk’s record containing the jury charge and verdict form and the exhibit volume

of the reporter’s records. We further ORDER Ms. Bush to provide this Court, within TEN

DAYS of the date of this order, with written verification that the record has been sent to

appellant.

       Appellant’s pro se response is due by JANUARY 30, 2014. No further extensions will

be granted. If the pro se response is not filed by the date specified, the appeal will be submitted

on the Anders brief alone.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Ernest White, Presiding Judge, 194th Judicial District Court; Gary Fitzsimmons,

Dallas County District Clerk; Dallas County District Clerk’s Office, Criminal Records Division;

Belinda Baraka, Official Court Reporter, 194th Judicial District Court; Valencia Bush; and the

Dallas County District Attorney’s Office.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Charles

Vandiver, TDCJ No. 1831208, Dalhart Unit, 11950 F.M. 998, Dalhart, Texas 79022.




                                                     /s/    DAVID EVANS
                                                            JUSTICE